Citation Nr: 0103514	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
September 1987.  The veteran also had service in the National 
Guard from 1990 to 1994.  

This matter arises from a December 1993 rating decision of 
the New York, New York, Regional Office (RO) by which the RO 
denied service connection for a right knee condition.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran claims that his right knee was aggravated by his 
period in service from October 1977 to September 1987.  The 
evidence shows that prior to service, the veteran was seen at 
the Central Suffolk Hospital in 1974 and 1975 for his right 
knee.  In January 1975, the veteran sustained a partial tear 
to his medial collateral ligament and a contusion and sprain 
to his right knee.  While in service, the veteran was seen in 
June 1978 for bilateral chondromalacia patella, possible 
medial meniscus tear of the right knee.  On the veteran's 
report of medical history form at separation in September 
1987, it was noted that the veteran had bad knees.  However, 
his lower extremities were evaluated as normal at his 
discharge examination in September 1987.  

Although the veteran has had VA examinations regarding his 
right knee, he has not had a VA examination where the 
examiner commented on the etiology of the veteran's right 
knee disorder.  The VA's duty to assist requires that the 
veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).

Accordingly, the veteran's claim should be remanded so that 
the examiner can comment on the etiology of any right knee 
disorders.  If is determined that the veteran's right knee 
disorder had its onset prior to service, the examiner should 
specifically comment on whether any right knee disorder 
increased in severity from October 1977 to September 1977 and 
whether such increase was beyond the natural progression of 
the right knee disorder noted prior to service.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right knee 
that have not already been associated with 
the claims folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should 
specifically answer the following 
questions:

a.  Provide diagnoses of all right 
knee disorders the veteran currently 
has.

b.  If the veteran has a right knee 
disorder, state a medical opinion as 
to the time of onset of the 
disorder.  

c.  If the veteran has a right knee 
disorder that had an onset before he 
began active service in October 1977 
(based on medical analysis of the 
entire record), respond to each of 
the following questions: (1) Was 
there an increase in the severity of 
the veteran's right knee disorder 
during the veteran's period of 
service (October 1977 to September 
1987); and (2) If there was an 
increase in the severity of the 
veteran's right knee disorder, was 
the increase beyond the natural 
progress of the disorder?

d.  If the veteran currently has a 
right knee disorder that first 
became manifest after he began 
active service, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the current knee disorder 
is the result of a disease or injury 
in service.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claims for service connection 
for a right knee disability.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




